ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiffs in the Northern District of California action have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of California or, alternatively, in the Eastern District of California. Plaintiffs in the Eastern District of California action join in the motion. Defendant Michael O. Leavitt, the Secretary of the United States Department of Health and Human Services, opposes centralization.
This litigation currently consists of two actions pending in two districts, one each in the Eastern District of California and the Northern District of California.
On the basis-, of the papers filed and hearing session held, we find that Section 1407 centralization would not necessarily serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Inasmuch as this litigation involves only two purported class actions with distinctly separate classes, the proponents of centralization have failed to persuade us that any common questions of fact are sufficiently complex and/or numerous to justify Section 1407 transfer in this docket at this time. Alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F.Supp. 242, 244 (Jud.Pan.Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these two actions is denied.